The opinion of the Court was delivered by
Mr. Justice Grimke.
The motion, when made in the Circuit Court, was to the discretion of the presiding J udge, and I considered, that as the plaintiff knew he was not of age when he brought his action, he should not obtain, by returning into the state, a discharge of the order, by which he was bound to give security for costs, especially as he had not substituted any one to be his guardian, and who would be responsible for the same. It is true that a minor may commence an action, but he *345cannot file his declaration, until he has some person appointed his prochain amie, or guardian; - . , .f.. . he did not do so, and went on to trial, he must be nonsuit, whatever were the merits of the In the present case of a sum. pro. he ought, at least, to have got some person appointed to act for him in that character, before the trial came on; but as he has not done so, his security must take the consequences.
I am of opinion, therefore, that the motion ought to be discharged.
Colcoch and Cheves, J. concurred.